Holmes, J.,
concurring. I feel certain that it will come as a great surprise to the park boards throughout the state that they have no right of appeal under the law of their allocations of the local government fund. I must admit, until this issue was thoroughly reviewed and pertinent statutes analyzed, I was under the same impression that an appeal was available to the park districts from such allocations. However, close scrutiny of these sections will show that the conclusion set forth in this opinion is a correct one.
It must be re-emphasized that the appeals by local subdivisions of the local government fund allocation to such subdivisions are controlled by R.C. 5705.37, and according to this court’s prior decision in Budget Comm. of Brown Cty. v. Georgetown (1986), 24 Ohio St. 3d 33, 24 OBR 76, 492 N.E. 2d 826, such appeals must be brought “in the manner” and “with the effect” of such section of law.
R.C. 5705.37 provides that a “subdivision” is the entity that may appeal such an allocation, and that dissatisfaction over the funding, and thence the appeal, is to be taken by the “taxing authority” of such subdivision through its “fiscal officer.”
As pointed out in the majority opinion here, even though a park district is defined within the local government fund definition section, R.C. 5747.01(Q)(1), as a “subdivision,” a park district is not listed as a “subdivision” within the definition section *71of the appellate chapter, R.C. 5705.01, and in like manner a park district is not set forth in such definition section to be a “taxing authority.” As noted, a park district is listed as a “taxing unit.”
All the above may seem to be a strict interpretation of these statutes, and in so doing, unduly restricts the right of appeal of the park districts in Ohio. However, the plain words of any statute must be given their plain meaning and such is the case here before us.
Park districts throughout Ohio, and most particularly those districts serving our larger metropolitan areas, have become vital public-serving local government entities with ever increasing demands for recreational and educational activities in a natural setting. The economic needs, and therefore the increased budgets, of such park districts, have accordingly grown to proportions as great or greater than a number of the other local government entities in their county. Park districts, in addition to sharing in the distribution of local government funds under R.C. 5747.50 through 5747.55, also have the taxing power to meet some of the budgetary requirements of the districts.
It would seem that the growth of park districts in real estate holdings, development costs, maintenance costs, equipment needs, and personnel costs, and a multitude of other economic needs occasioned by the notably increased public recreational and outdoor-study demands have placed such districts in an ever increasing competition with other local government entities for increased sums from the local government fund. It also seems reasonable that such growth of the park districts in their relative position and importance among other local government subdivisions should give rise to the question as to why these park districts should not be listed as a “subdivision,” for purposes of an appeal of such budget commission determination, as are a “township police district,” “township fire district,” “joint ambulance district,” “township waste disposal district,” and others. I believe that a reasonable evaluation of the relative stance of all local government subdivisions in this regard would suggest the conclusion that park districts should have such right of appeal available to them.
However, this is a legislative problem, and it behooves those interested parties to begin the legislative process to resolve this problem.
Wright, J., concurs in the foregoing concurring opinion.